            Case 1:20-cv-01210-ALC Document 22 Filed 06/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  ROBERT TOWNSEND,

                                  Plaintiff,                 Case No. 20 Civ. 1210 (ALC)

            v.

  ALEX AZAR, in his official capacity as
  Secretary of the United States Department of
  Health and Human Services,

                                  Defendant.



                           DECLARATION OF RACHAEL L. DOUD

       Rachael L. Doud declares as follows pursuant to 28 U.S.C. § 1746:

       1.        I am an Assistant United States Attorney in the Southern District of New York

and I am the counsel of record in this matter. I make this declaration on the basis of my personal

knowledge to place certain records before the Court in support of Defendant’s motion for

summary judgment.

       2.        Attached hereto as Exhibit A is a true and correct copy of excerpts from the

administrative record in this matter, which was lodged with the Court by disc on May 4, 2020.



Dated: New York, New York
       June 26, 2020


                                               /s/ Rachael L. Doud
                                               Rachael L. Doud
                                               Assistant United States Attorney
